Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Note: The amendment of January 5th 2022 has been considered.
Claim 1 has been amended.
New claims 16-18 were added.
Claims 1-18 are pending in the current application.
Claims 11-15 are withdrawn from consideration.
Claims 1-10 and 16-18 are examined in the current application.
Any rejections not recited below have been withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 stand rejected under 35 U.S.C. 103 as being unpatentable over Skogerson et al (US 2007/0148313 A1) in view of Bodor el al (US 4,656,045).

Regarding claims 1-3: Skogerson discloses a method of preparing a fat composition (e.g., margarine) comprising a mixture of a triglyceride fat/oil and an emulsifier, wherein the emulsifier is obtained by reacting a triglyceride oil/fat with glycerol (i.e., glycerolysis), or interesterification, and the emulsifier comprises 65-80wt% diglycerides, 5-30wt% monoglycerides and the rest triglycerides (see Skogerson abstract; paragraphs [0003]-[0004], [0010]-[0011], [0013], [0021], [0025]-[0026]; example 1). While Skogerson discloses the emulsifier is obtained by reacting a triglyceride oil/fat with glycerol (i.e., glycerolysis) or interesterification, Skogerson fails to disclose forming the emulsifier from a portion of the triglyceride fat/oil that is later combined with the emulsifier to form the fat composition; However, Bodor discloses that it is useful and very convenient to produce diglycerides by glycerolysis of part of the fat or of a fat component of the fat composition wherein they are incorporated (see Bodor abstract; column 1, lines 32-46; column 2, lines 45-65). Therefore, it would have been obvious to a skilled artisan to have modified Skogerson and to have formed the emulsifier from a portion of the triglyceride fat/oil that is later combined with the emulsifier to form the fat composition, because it is very convenient, and thus arrive at the claimed limitations.
As to the relative weight of the separated fat portion recited in claims 1 and 2: Skogerson discloses the fat composition comprises 10-16wt% of the high diglyceride emulsifier (see Skogerson paragraph [0013]) and Bodor  discloses reacting triglyceride fat with 0.5-3wt% glycerol, depending on the amount of fat reacted (see Bodor abstract; column 2, lines 54-62), but fail to disclose how much fat is separated and subjected to glycerolysis to form the monoglycerides/diglycerides; However, the relative content of the glycerolysis product (i.e., high diglyceride emulsifier) in the fat composition in Skogerson reads on the relative content of the interesterification, or glycerolysis product (i.e., high diglyceride emulsifier) contemplated by Applicant (see Specification page 6, lines 21-28; claim 7). Given the fact it would have been obvious to a skilled artisan forming the emulsifier from a portion of the triglyceride fat/oil, to adjust the amounts of glycerolysis reactants (i.e., glycerol and fat used/extracted) to attain desired product yield, a skilled artisan adjusting the portion of the fat separated and subjected to glycerolysis to attain desired product yield, would clearly arrive at the separated portion recited in claims 1 and 2, as both Skogerson and Applicant require fat compositions with similar contents of hi diglycerides emulsifier, attained by subjecting triglyceride fat to glycerolysis, or interesterification. 
Regarding claim 4: Skogerson discloses the reacted portion is subjected to refining (see Skogerson abstract; example 1).
Regarding claim 5: Skogerson discloses the fat composition has a weight ratio of DG to MG of at least 4:1 (see Skogerson abstract; paragraphs [0003]-[0004], [0010]-[0011], [0013], [0021], [0025]-[0026]; example 1)
Regarding claim 6: Skogerson and Bodor disclose the amount of emulsifier added to the fat composition effects its texture and rheology (see Skogerson abstract; paragraphs [0010]-[0011], [0013]-[0014], [0021], [0025]-[0026]; example 1; See Bodor abstract; column 1, line 32-46; column 2, lines 22-68). Therefore, it would have been obvious to a skilled artisan and to have modified Skogerson and to have adjusted and amount of emulsifier in the fat composition, in order to attain a fat composition with the desired textural and rheological properties, and thus arrive at the claimed limitations. As set forth in MPEP §2144.05 discovering an optimum value of a result effective variable, involves only routine skill in the art.
Regarding claim 7: Skogerson discloses the amount of MG and DG combined in the fat composition is at least 2.5% by weight (see Skogerson abstract; paragraphs [0003]-[0004], [0010]-[0011], [0013], [0021], [0025]-[0026]; example 1).
Regarding claim 8: Skogerson discloses the amount of MG in the fat composition is at least 0.5% by weight (see Skogerson abstract; paragraphs [0003]-[0004], [0010]-[0011], [0013], [0021], [0025]-[0026]; example 1).
Regarding claim 9: Skogerson discloses the amount of DG in the fat is at least 2% by weight (see Skogerson abstract; paragraphs [0003]-[0004], [0010]-[0011], [0013], [0021], [0025]-[0026]; example 1).
Regarding claim 10: Skogerson fails to disclose the fat composition comprises any additional emulsifiers (see Skogerson abstract; paragraphs [0003]-[0004], [0010]-[0011], [0013], [0021], [0025]-[0026]; example 1).

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Skogerson and Bodor as applied to claim 1-10 above, and further in view of NPL Amir et al., “Interesterificaion of fats and oils – A Review” (from Pak. J. Food Sci., 22(3), pp.143-153 (2012)).
Regarding claims 16-18: Skogerson discloses a method of a fat composition (e.g., margarine) comprising a mixture of a triglyceride fat/oil and an emulsifier, wherein the emulsifier is obtained by reacting a triglyceride oil/fat with glycerol (i.e., glycerolysis), or interesterification, and the oil/fat is from vegetable source, such as palm and/or palm kernel (see Skogerson abstract; paragraphs [0003]-[0004], [0010]-[0011], [0013], [0021], [0025]-[0026]; examples 1-2), but fails to disclose the fractionated palm oil and/or palm kernel oil recited in claims 16-18; However, Amir discloses that interesterifying stearin fractions of palm oil and/or palm kernel oil provides a healthier triglyceride (see Amir abstract; introduction,  whole document, especially ). Therefore, it would have been obvious to a skilled artisan at the time the invention was made to have modified Skogerson and to have used fractionated palm oil and/or palm kernel oil products in order to attain a healthier product, and thus arrive at the claimed invention.

Response to Arguments
Applicant's arguments filed January 5th 2022 have been fully considered but they are not persuasive.

Applicant argues on pages 5-6 of the “Remarks” that the prior art references fail to render the claimed invention obvious, because modified Skogerson discloses of mixed fats/emulsifiers but not the self-emulsifying product recited in the claims, as Applicant provided examples in the specification detailing the recited constituents contents provided a self-emulsifying product. The examiner respectfully disagrees.
As discussed above, Skogerson discloses the fat composition comprises 10-16wt% of the high diglyceride emulsifier (see Skogerson paragraph [0013]) and Bodor  discloses reacting triglyceride fat with 0.5-3wt% glycerol, depending on the amount of fat reacted (see Bodor abstract; column 2, lines 54-62), but fail to disclose how much fat is separated and subjected to glycerolysis to form the monoglycerides/diglycerides; However, the relative content of the glycerolysis product (i.e., high diglyceride emulsifier) in the fat composition in Skogerson reads on the relative content of the interesterification, or glycerolysis product (i.e., high diglyceride emulsifier) contemplated by Applicant (see Specification page 6, lines 21-28; claim 7). Given the fact it would have been obvious to a skilled artisan forming the emulsifier from a portion of the triglyceride fat/oil, to adjust the amounts of glycerolysis reactants (i.e., glycerol and fat used/extracted) to attain desired product yield, a skilled artisan adjusting the portion of the fat separated and subjected to glycerolysis to attain desired product yield, would clearly arrive at the separated portion recited in claims 1 and 2, as both Skogerson and Applicant require fat compositions with similar contents of hi diglycerides emulsifier, attained by subjecting triglyceride fat to glycerolysis, or interesterification.

Applicant argues on page 6 of the “Remarks” that the prior art references fail to render the claimed invention obvious, as the current specification (e.g., example 3) shows that a self-emulsifying composition that reads on the current claims provides superior baked goods than commercially available emulsifiers. The examiner respectfully disagrees.
While example 3 in the current specification provides evidence that a cake batter made with a self-emulsifying composition that reads on the current claims is superior to cake batters that were made with commercially available emulsifier. Unfortunately, the evidence does not render the claimed invention patentable over the prior art, as a cake batter prepared with the claimed self-emulsifying composition is not compared to a cake batter prepared with the closest prior art (i.e., the fat composition in Skogerson), but instead a cake batter prepared with the claimed self-emulsifying composition is compared to cake batters prepared with other commercially available fats. Accordingly, the claimed invention stands rejected as being obvious over Skogerson in view of Bodor as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASSAF ZILBERING/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792